DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 8/16/2021:
Claims 1, 3, 9, 15, 17-18, 20 and 22 and 23  have been amended.
Claims 8 and 14  have been cancelled.
New claims 26 and 27 are newly added.
Claims 1, 3, 5-7, 9-13, 15, 17-18, 20 and 22-27 are pending.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 5-7, 10-13, 15, 18, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swildens et al. (Pub. No.: US 20040221019 A1) in view of Newton et al. (Pub. No.: US 20130159472 A1).
As to claim 1, Swildens teaches a computer-implemented method, in a content delivery (CD) network, wherein said CD network delivers content on behalf of multiple content providers, the method comprising:
(A) sending, to a client, an address corresponding to an edge server of a plurality of edge servers, said edge server selected by said CD network (fig. 4, i.e. the address  of the staging server 403 returned from the DNS server, “staging server” teaches an edge server, with respect to the customer and paragraph [0052]); 
(B) receiving, from said client, a command associated with uploading content from said selected edge server, said command comprising a hostname for an origin sever platform (OSP) of multiple OSPs associated with said CD network (paragraph[0090], “(e.g., published URL host name and path)” and paragraph [0103]); 
(C) determining, based on a mapping of identifiers of subscribers to said CD network, that said client is a subscriber to said CD network (fig. 4, i.e. based on “customer ID” in the upload request from 401 to 403); 

(D) determining, based on a rule, that said content is to be sent from said selected edge server to a subset of said multiple OSPs, said subset based on the hostname and comprising said OSP and at least one additional OSP (paragraph [0094],”The file is replicated across the WAN once for each group of servers that is configured to be a possible ; and 
(E) based on said determining in (D), sending said content from said selected edge server to said subset, wherein said sending in (E) uses HTTP PUT or POST commands (fig. 4, “POST” commands from 403 to 404, and paragraph [0075]).  
Swildens does not explicitly teach determining the subscriber based on mapping of hostnames and identifiers of subscribers.
However, in the same field of endeavor (content delivery network) Newton teaches (B)    receiving, from said client, a command, said command comprising a hostname for an origin sever platform (OSP) of multiple OSPs associated with said CD network (paragraphs [0333]-[0334]);
(C) determining, based on a mapping of said hostname to identifiers of subscribers to said CD network, that said client is a subscriber to said CD network (paragraphs [0333]-[0334]); and
(D)    based on said determining in (C), authorizing said command (paragraphs [0333]-[0334] and fig. 20A).
Based on Swildens in view of Newton, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining the subscriber based on mapping of hostnames and identifiers of subscribers (taught by Newton) with uploading subscribers data through a selected edge server (taught by Swildens) 
As to claim 5, Newton further teaches wherein said mapping is associated with  at least one policy (paragraphs [0333]-[0334]). The limitations of claim 5 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 6, Newton further teaches wherein said CD network comprises a rendezvous system and wherein said selected edge server uses a rendezvous system to resolve said hostname (paragraph [0073]). The limitations of claim 6 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 7, Newton further teaches wherein said rendezvous system comprises a domain name system (DNS) (paragraph [0073]). The limitations of claim 7 are rejected in view of the analysis of claims 6 and 1 above, and the claim is rejected on that basis.
As to claim 10, Swildens teaches wherein said multiple OSPs comprise three OSPs (paragraph [0122]).
As to claim 11, Swildens does not teach selecting OSPs based on geographical location.
However, in the same field of endeavor (content delivery network) Newton further teaches wherein said multiple OSPs are selected based on geographical locations of said multiple OSPs (paragraph [0074]).
Based on Swildens in view of Newton, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate 
As to claim 12, Swildens teaches wherein said client is connected to said selected edge server and sends said command in (B) from said selected edge server  (fig. 4).
As to claim 13, Newton further teaches wherein said CD network comprises a rendezvous system and wherein said client uses said rendezvous system to resolve said  hostname (paragraph [0073]). The limitations of claim 13 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 15, Swildens further teaches an article of manufacture comprising a computer-readable non-transitory medium having program instructions stored thereon, said program instructions, operable on a computer system in a content delivery (CD) network, said computer system implementing at least one CD service, wherein execution of  said program instructions by one or more processors of said computer system causes  said one or more processors to carry out the acts (paragraph [0050]). Therefore, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 18, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.
wherein execution of said program instructions by said one or more processors of said computer system causes said one or more processors to carry out the act of determining, based at least on said hostname,  said OSP of said multiple OSPs (paragraph [0060]).
As to claim 23, the claim limitations are substantially similar to claim 22. Please refer to claim 22 above.
As to claim 24, Swildens teaches further comprising, before (B), establishing a connection between said client and said selected edge server (fig. 4).
As to claim 25, the claim limitations are substantially similar to claim 24. Please refer to claim 24 above.
Claims 3, 17 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Swildens et al. (Pub. No.: US 20040221019 A1) in view of Newton et al. (Pub. No.: US 20130159472 A1) and further in view of Goto et al. (Pub. No.: US 20120296947 A1).

As to claim 3, Swildens teaches based on said mapping, said sending in (E) begins after said content is being uploaded from said client to said selected edge server (fig. 4).  

Swildens in view of Newton does not explicitly teach sending the content while it’s being uploaded.
sending begins while said content is being uploaded from said client to said selected edge server (paragraph [0044]).
Based on Swildens in view of Newton and further in view of Goto, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate sending the content while it’s being uploaded (taught by Goto) with determining the subscriber based on mapping of hostnames and identifiers of subscribers (taught by Newton) with uploading subscribers data through a selected edge server (taught by Swildens) in order to provide the users with a simple transparent proxy/edge server implementation as motivated by Newton (paragraph [0334]), and in order to expedite the uploading process).
As to claim 17, the claim limitations are substantially similar to claim 3. Please refer to claim 3 above.
As to claim 20, the claim limitations are substantially similar to claim 3. Please refer to claim 3 above.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Swildens et al. (Pub. No.: US 20040221019 A1) in view of Newton et al. (Pub. No.: US 20130159472 A1) and further in view of Lara et al. (Pub. No.: US 20030041094 A1).
As to claim 9, Swildens in view of Newton does not explicitly teach but in the same endeavor (content distribution) Lara teaches wherein said subset  is specified as a ratio or as a percentage of said multiple OSPs (paragraph [0073]).
Based on Swildens in view of Newton and further in view of Lara, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed .

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Swildens et al. (Pub. No.: US 20040221019 A1) in view of Newton et al. (Pub. No.: US 20130159472 A1) and further in view of Rauh et al. (Pub. No.: US 20150058754 A1).
As to claim 26, Swildens teaches wherein said rule is generated before said command in (B), the method further comprising: after (D), determining identities for said subset, wherein said sending in (E) comprises sending said content from said selected edge server to said identities (paragraph [0094]).  
Swildens in view of Newton does not explicitly teach sending the content based on determined hostnames.
However, in the same endeavor (content distribution) Rauh teaches determining hostnames for a subset, wherein sending comprises sending said content from a selected edge server to said hostnames (paragraph [0087]).
Based on Swildens in view of Newton and further in view of Rauh, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate sending the content based on determined hostnames (taught by Rauh) with determining the subscriber based on mapping of hostnames and identifiers of subscribers 
As to claim 27, the claim limitations are substantially similar to claim 26. Please refer to claim 26 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        9/14/2021